DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the injection chamber, and mixer chamber must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1,11,15 presently recite an injection chamber and a mixer chamber, however these features are not mentioned or labeled in the original specification and drawings. As such it is unclear which features these are intended to encompass, and as the system is a multi-component system there are several components that could arguably fit these descriptors, and as such the intended features to be recited becomes unclear.  An amendment to the specification or drawings to clarify which features are intended, if not excessive, would clarify these issues.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 22 recites the limitation "the mixer chamber".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9,15-18,23 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 9364790 to Sampath.
As to claim 1, Sampath discloses an injector assembly for an exhaust system comprising: an injection chamber (A, below) positioned adjacent to an injector mount (28) and extending from an upstream inlet end (C, below) to a downstream outlet end (D, below, alternately E) that is open to a mixer chamber (B, below, alternately B is interpreted to include region between E and D), the injection chamber having a variable cross-section (A, below as viewed inlet to outlet with an hourglass configuration), and wherein engine exhaust gas and 

    PNG
    media_image1.png
    407
    589
    media_image1.png
    Greyscale
 
As to claim 2, Sampath discloses the injection chamber comprises a body having a length extending from the upstream inlet end to the downstream outlet end (A), wherein the injection chamber  is defined by a first cross-sectional area at the upstream inlet end and a second cross-sectional area along the length at a location that is downstream from the upstream inlet end (C as inlet, Middle of A as center), and wherein the second cross-sectional area is less than the first cross-sectional area to define the narrowing body portion (Fig 48).
claim 3, Sampath discloses the first cross- sectional area is defined by a first diameter and the second cross-sectional area is defined by a second diameter that is less than the first diameter to provide the narrowing body portion that accelerates flow during mixing and provides a centralized exit flow mixture (left of A as inlet, Middle of A as center, Fig 48).
As to claim 4, Sampath discloses the second cross-sectional area is at the downstream outlet end (at E).
As to claim 5, Sampath discloses the location of the second cross-sectional area is between the upstream inlet and downstream outlet ends such that the body comprises a venturi shape (interpretation of A from C to D).
As to claim 6, Sampath discloses the narrowing body portion is located between the upstream inlet and downstream outlet ends such that the injection chamber comprises a venturi shape (interpretation of A from C to D).
As to claim 7, Sampath discloses the injection chamber comprises a body having a length extending from the upstream inlet end to the downstream outlet end (C to D), and wherein a first length is defined from the upstream inlet end to the narrowing body portion (C to F) and a second length is defined from the narrowing body portion to the downstream outlet end (F to D), and wherein the second length is greater than the first length.
As to claim 8, Sampath discloses the narrowing body portion is located at the downstream outlet end (interpretation above with E being the outlet).
As to claim 9, Sampath discloses the injector mount is positioned adjacent the upstream inlet end and including an injector mounted to the injector injection chamber (Fig 48), and wherein the narrowing body portion provides a centralized exit flow mixture from the downstream outlet end of the injection chamber (Fig 48).
As to claim 15, Sampath discloses A method for injecting a fluid into an exhaust component comprising the steps of: providing an injector to inject a fluid spray in a first direction along an injection axis and into an exhaust component defining a center axis (Fig 48, mixer housing 1004 between 1005 and baffle 1022, center axis running top to bottom o figure 48, ie perpendicular to injection direction); positioning an injection chamber (A) adjacent to the injector (28), the injection chamber having a variable cross-section and extending from an inlet end to an outlet end (C to D alternatively C to E), and wherein engine exhaust gas and fluid spray from the injector enter the inlet end of the injection chamber to mix with each other prior to exiting the injection chamber via the outlet end in the first direction (along axis from inlet to outlet); and forming a narrowing body portion in the injection chamber at a location downstream of the inlet end to accelerate flow during mixing (F).

    PNG
    media_image1.png
    407
    589
    media_image1.png
    Greyscale


As to claim 16, Sampath discloses forming the narrowing body portion at the outlet end (F to E outlet interpretation).
As to claim 17, Sampath discloses forming the narrowing body portion between the inlet end and the outlet end (F to E without outlet at D interpretation).
As to claim 18, Sampath discloses the injection axis is non-coaxial with the center axis (Fig 48, mixer housing 1004 between 1005 and baffle 1022, center axis running top to bottom o figure 48, ie perpendicular to injection direction).

    PNG
    media_image2.png
    1099
    977
    media_image2.png
    Greyscale

As to claim 23, Sampath discloses the mixer chamber defines a center axis that is non-coaxial with the injection axis (Fig 48, mixer housing 1004 between 1005 and baffle 1022, center axis running top to bottom o figure 48, ie perpendicular to injection direction; Center Axis above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 9364790 to Sampath as applied to claim 9 above in view of US Patent 9464546 to Perrot.
As to claim 10, Sampath discloses the injector mount (28) is configured to be attached to a mixer housing (H below) defining an internal cavity comprising the mixer chamber (B) where the engine exhaust gas is mixed with fluid spray exiting the injector, and wherein the injection chamber (A) is positioned within the internal cavity between an inlet end of the mixer housing (1005) and a downstream outlet baffle  (1022) mounted to an outlet end of the mixer housing.
Sampath does not expressly disclose an upstream inlet baffle mounted to the mixer housing.
Perrot discloses an upstream inlet baffle mounted to the mixer housing (33).
.

    PNG
    media_image2.png
    1099
    977
    media_image2.png
    Greyscale


 Claims 11-14,21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 9364790 to Sampath in view of US Patent 9464546 to Perrot.
claim 11, Sampath discloses a mixer outer (H above) housing defining an internal cavity and extending along a mixer center axis (center axis labeled above); a downstream baffle (1022) positioned within the internal cavity and spaced axially from the mixer inlet in a direction along the mixer center axis; an injector mount held fixed relative to the mixer outer housing; an injector (28) mounted to the injector mount and configured to inject a fluid spray into the internal cavity in a first direction along an injection axis (along 1702 center axis); and an injection chamber positioned within the internal cavity between the upstream and downstream baffles (A region), the injection chamber having a variable cross-section and extending from an inlet end to an outlet end that is open to the internal cavity (Variable C,E,F,D as rejected above), and wherein engine exhaust gas and spray from the injector enter the inlet end of the injection chamber to mix with each other prior to exiting the injection chamber via the outlet end in the first direction, and wherein the injection chamber has a narrowing body portion located downstream of the inlet end to accelerate flow during mixing (Variable C,E,F,D as rejected above).

    PNG
    media_image1.png
    407
    589
    media_image1.png
    Greyscale

Sampath does not expressly disclose an upstream inlet baffle mounted to the mixer housing.
Perrot discloses an upstream inlet baffle mounted to the mixer housing (33).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Sampath to include an upstream inlet baffle mounted to the mixer housing using the teachings of Perrot to both guide the flow of exhaust and to induce turbulence to further assist in mixing and dispersing injected reducing agent as well as create a more even thermal and pollutant profile from the upstream catalyst.

    PNG
    media_image2.png
    1099
    977
    media_image2.png
    Greyscale

As to claim 12, Sampath discloses the injection chamber comprises a body having a length extending from the inlet end to the outlet end, wherein the injection chamber is defined by a first cross-sectional area at the inlet end and a second cross-sectional area along the length at a location that is downstream from the inlet end, and wherein the second cross-sectional area is less than the first cross-sectional area to define the narrowing body portion (C to F).
As to claim 13, Sampath discloses the narrowing body portion is located between the inlet and outlet ends such that the injection chamber comprises a venturi shape (A above).
claim 14, Sampath discloses the narrowing body portion is located at the outlet end (interpretation where injection chamber is C F E with narrowing at outlet E).
As to claim 21, Sampath discloses the mixer chamber defines a center axis that is non-coaxial with the injection axis (Fig 48, mixer housing 1004 between 1005 and baffle 1022, center axis running top to bottom o figure 48, ie perpendicular to injection direction; Center Axis above).
As to claim 22, Sampath discloses the mixer outer housing has an inlet end that receives the engine exhaust gas (1005) and an outlet end via which a mixture of spray and exhaust gas exits the mixer housing (1022), and wherein the inlet baffle is mounted to the inlet end (as modified above Perot: 33) and the outlet baffle is mounted to the outlet end (1022), and wherein the inlet baffle comprises a first plate that includes a plurality of inlet openings that direct the engine exhaust gas into the mixer chamber (as modified above Perot: 33), and wherein the outlet baffle comprises a second plate that includes one or more outlet openings that direct the mixture into a downstream exhaust component (1022).

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 9364790 to Sampath as applied to claim 15 above in view of US Patent 9464546 to Perrot.
As to claim 19, Sampath discloses the exhaust component comprises a mixer housing (H above) having an inlet end that receives the engine exhaust 
Sampath does not expressly disclose an upstream inlet baffle mounted to the mixer housing.
Perrot discloses an upstream inlet baffle mounted to the mixer housing (33).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Sampath to include an upstream inlet baffle mounted to the mixer housing using the teachings of Perrot to both guide the flow of exhaust and to induce turbulence to further assist in mixing and dispersing injected reducing agent as well as create a more even thermal and pollutant profile from the upstream catalyst.

    PNG
    media_image2.png
    1099
    977
    media_image2.png
    Greyscale

As to claim 20, Sampath discloses the inlet baffle comprises a first plate that includes a plurality of inlet openings that direct the engine exhaust gas into the mixer chamber (Perot: 33), and wherein the outlet baffle comprises a second plate that includes one or more outlet openings that direct the mixture into a downstream exhaust component (1022).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new interpretation of the prior art ground(s) of rejection as necessitated by the above amendment. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746